Fourth Court of Appeals
                                   San Antonio, Texas
                                       December 10, 2019

                                      No. 04-19-00844-CV

                                 IN THE INTEREST OF C.C.,

                  From the 229th Judicial District Court, Duval County, Texas
                                  Trial Court No. DC-18-53
                     The Honorable Selina Nava Mireles, Judge Presiding


                                         ORDER
         This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. The reporter’s record was due on December 9, 2019, but has not been
filed. We therefore ORDER the court reporter responsible for preparing the reporter’s record to
file the reporter’s record on or before December 20, 2019.

       Given the time constraints governing the disposition of this appeal, requests for
extensions of time will be disfavored.


                                                     _________________________________
                                                     Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2019.



                                                     ___________________________________
                                                     MICHAEL A. CRUZ,
                                                     Clerk of Court